ACCEPTED
                                                                                       03-15-00100-CV
                                                                                               5492390
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                   6/1/2015 2:21:04 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                         NO. 03-15-00100-CV
   _____________________________________________________________
                                                         FILED IN
                                                   3rd COURT OF APPEALS
                    IN THE COURT OF APPEALS            AUSTIN, TEXAS
                FOR THE THIRD DISTRICT OF TEXAS 6/1/2015 2:21:04 PM
                            AT AUSTIN                JEFFREY D. KYLE
                                                          Clerk
 _________________________________________________________________

             IN RE THE ESTATE OF EDELL WADE, DECEASED.

                               JAMES E. WADE,
                                                       Appellant

                                        V.

     JOHNNY WADE AND AMANDA WADE, INDIVIDUALLY AND
    AMANDA WADE AS THE INDEPENDENT EXECUTOR OF THE
                     ESTATE OF EDELL WADE,
                                              Appellees
__________________________________________________________________

      On Appeal from the County Court at Law of Burnet County, Texas
__________________________________________________________________

                 APPELLEES’ UNOPPOSED MOTION
         FOR EXTENSION OF TIME TO FILE APPELLEES’ BRIEF

TO THE HONORABLE THIRD COURT OF APPEALS:

        1.   Appellees, Johnny Wade and Amanda Wade, Individually and

Amanda Wade as the Independent Executor of the Estate of Edell Wade, request

an extension of time to file Appellees’ Brief. Appellees’ Brief is currently due on

Wednesday, June 17, 2015. Appellees seek a 30-day extension to Friday, July 17,

2015.
      2.     CERTIFICATE OF CONFERENCE: Counsel for Appellees has

conferred with Counsel for Appellant who has represented that Appellant does not

oppose this motion.

      3.     Counsel responsible for drafting and filing Appellees’ Brief has a

longstanding family vacation scheduled in early June and a number of other cases

requiring his attention.

      4.     Because Appellees’ Brief is currently due June 17, 2015, this

extension is necessary to afford counsel for Appellees adequate time to prepare the

Appellees’ Brief in this case.

      5.     Appellees have not previously requested any extensions of time to file

Appellees’ Brief.

      WHEREFORE, premises considered, Appellees request that the Court set

July 17, 2015 as the deadline for Appellees to file Appellees’ Brief in this case.

                                       Respectfully submitted,

                                          /s/ Boyce C. Cabaniss
                                       Boyce C. Cabaniss
                                       State Bar No. 03579950
                                       William G. Christian
                                       State Bar No. 00793505
                                       GRAVES, DOUGHERTY, HEARON & MOODY
                                       A Professional Corporation
                                       401 Congress Avenue, Suite 2200
                                       Austin, Texas 78701
                                       Telephone: (512) 480.5660
                                       Facsimile: (512) 480.5860



                                          2
                                      bcabaniss@gdhm.com
                                      wchristian@gdhm.com
                                      Attorneys for Appellees Johnny Wade
                                      and Amanda Wade, Individually


                                        /s/ Claude E. Ducloux
                                      Hill, Ducloux, Carnes & De La Garza
                                      State Bar No. 06157500
                                      400 West 15th Street, Suite 808
                                      Austin, Texas 78701
                                      Telephone: (512) 474-7054
                                      Facsimile: (512) 474-5605
                                      cducloux@hdcdlaw.com
                                      Attorney for Appellee Amanda Wade as
                                      the Independent Executor of the Estate of
                                      Edell Wade



                         CERTIFICATE OF SERVICE

       By my signature below, I hereby certify that a true and correct copy of the
above and foregoing has been served via electronic service to all counsel of record
listed below on this 1st day of June, 2015.

Sheldon E. Richie
Emily J. Seikel
100 Congress Avenue, Suite 1750
Austin, Texas 78701
srichie@rg-austin.com
eseikel@rg-austin.com



                                       /s/ Boyce C. Cabaniss
                                       Boyce C. Cabaniss




                                        3